                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION

EMANUEL DELEON FIELDS                            §

v.                                               §      CIVIL ACTION NO. 6:17cv704
DIRECTOR, TDCJ-CID                               §


                                    ORDER OF DISMISSAL


        The above-entitled and numbered civil action was referred to United States Magistrate Judge

John D. Love. The Report and Recommendation of the Magistrate Judge, which contains proposed

findings of fact and recommendations for the disposition of such action, has been presented for
consideration. No objections were filed. The court concludes that the findings and conclusions of

the Magistrate Judge are correct, and adopts the same as the findings and conclusions of the court.

It is therefore
        ORDERED the application for the writ of habeas corpus is DISMISSED without prejudice.

It is further

        ORDERED all motions not previously ruled on are DENIED. A certificate of appealability

is DENIED sua sponte.

        SIGNED this the 17 day of October, 2018.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                 1
